Citation Nr: 0208739	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  93-11 994A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for injury to Muscle 
Group VIII, current rated as 30 percent disabling. 

2.  Entitlement to an increased rating for right median and 
ulnar neuropathy, current rated as 20 percent disabling. 

3.  Entitlement to a higher initial rating for a right 
forearm scar, current rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from November 1949 to November 
1953 and was wounded in action in Korea in September 1950.

This appeal arises from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
inter alia continued a 30 percent rating for residuals of a 
gunshot wound to Muscle Group (MG) VIII and assigned an 
increased (20 percent) evaluation for right median and ulnar 
neuropathy effective from May 2, 1991, the date of receipt of 
the veteran's claim.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution.

The veteran submitted a notice of disagreement (NOD) in 
October 1992.  The RO issued a statement of the case (SOC) in 
May 1993 and received the veteran's substantive appeal in May 
1993.  

In a January 2002 rating decision, the RO assigned a separate 
10 percent evaluation for service-connected right forearm 
scar effective from May 2, 1991.  Because the issue of an 
increased rating was already in appellate status at the time 
of the rating action and the veteran is presumed to seek the 
maximum available benefit for a disability, the Board will 
consider entitlement to an increased rating for the scar for 
the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The veteran has not requested a hearing.  

In a November 2001 rating decision, the RO denied service 
connection for hearing loss.  In January 2002, the veteran's 
spouse indicated disagreement with that decision and 
indicated that because the veteran's handwriting was 
illegible she was writing for him.  The RO subsequently 
replied to the veteran stating either the veteran's 
representative or the veteran's spouse acting as next friend 
could file an appeal on behalf of the veteran if he was 
disabled.  The Board notes that according to 38 C.F.R. 
§ 20.301(b), where a claimant is "under disability and 
unable to file" and no fiduciary has been appointed, a 
person acting as next friend may submit an NOD for the 
veteran.  The RO has not issued an SOC on the hearing loss 
issue.  The Court has held that where an NOD has not been 
addressed in an SOC, the case should be remanded, rather than 
referred, to the RO for appropriate action.  See the Remand 
portion of the decision following the order.  

During the pendency of the appeal, the issue of service 
connection for right elbow degenerative joint disease 
secondary to residuals of a right arm bullet wound has 
arisen.  This issue has not yet been developed for Board 
review and is referred to the RO for appropriate action.  

In October 1993, the veteran reported that his right arm 
disability precluded working.  This appears to be a new claim 
for a total disability rating for compensation purposes based 
on individual unemployability (TDIU).  As this issue has not 
been developed for review, and as other service connection 
issues are also pending, the Board will refer this to the RO 
for appropriate action.   


FINDINGS OF FACT

1.  The Board finds that all relevant evidence has been 
obtained with regard to the claims decided herein and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him or to provide notice to him. 

2.  A gunshot wound to the right arm caused an open, 
comminuted fracture of the right ulna and injury to MGs VII 
and VIII.

3.  Right median and ulnar neuropathy is manifested by 
slightly diminished sensation to pinprick with occasional 
complaints of pain; no other sensory impairment is shown.

4.  Two service-connected gunshot wound scars of the right 
forearm are tender and painful; additional functional 
impairment of these scars is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for severe injury to 
MG VII have been met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.3, 4.7, 4.14, 4.47, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54, 
4.55, 4.56, 4.72, Diagnostic Codes 5307, 5308 (effective 
prior to July 3, 1997); 38 C.F.R. §§ 4.55, 4.56, 4.73, 
Diagnostic Codes 5307, 5308 (2001).

2.  The criteria for rating in excess of 20 percent rating 
for median and ulnar neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8512 
(effective prior to and on July 3, 1997).

3.  The criteria for a rating in excess of 10 percent for a 
tender and painful gunshot wound scar of the right forearm 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).

4.  The criteria for a separate 10 percent rating for an 
additional tender and painful gunshot wound scar of the right 
forearm have been met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.14, 4.188, Diagnostic Codes 7803, 7804, 
7805 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
was hit by machinegun fire in the back, right flank, and 
right arm during fighting in Korea in September 1950.  A 
medical treatment slip notes a compound, comminuted fracture 
of the right ulna, with no artery or nerve involvement.  The 
veteran was evacuated from Korea for convalescence.  In 
December 1950, an arm cast was removed and the right elbow 
lacked 5 degrees of full extension and 10 degrees of full 
flexion with elbow pain at the extremes.  Physiotherapy 
began.  Wrist and hand functions were normal.  No nerve 
involvement was detected.  By January 1951, the veteran could 
fully flex and extend the right arm.  

A February 1951 clinical summary mentions a bullet wound to 
the left wrist; however this is believed to be in error.  The 
February 1951 report notes a severely comminuted fracture of 
the right ulna with wounds well healed at the time of the 
report.  The right arm and hand had regained full function 
and motion and the veteran was discharged to full duty.  A 
separation examination report dated in November 1953 reflects 
that the right radius [sic] had been fractured by a gunshot 
wound at the junction of the middle third and distal third of 
the right arm with no limitation of motion or strength.  

In a December 1953 rating decision, the RO established 
service connection for a wound to MG VIII and assigned a 10 
percent evaluation under Diagnostic Code 5308 effective from 
November 1953.  

During an October 1954 VA examination, the veteran reported 
that the right arm was painful and tight, especially in damp 
weather and after prolonged use. 

According to a letter from VA dated in June 1956, there was 
X-ray evidence of an old healed fracture of the ulna with 
slight deformity and a small bone fragment measuring 4 by 10 
cm embedded in soft tissue anterior to the fracture site.  

A May 1972 treatment report notes complaint of recurring 
right forearm and hand pain.  During an April 1974 VA 
examination, the veteran again reported right forearm 
discomfort.  An examiner noted a 1-inch well healed nontender 
scar on the ulnar right forearm and a 1-inch exit wound scar 
on the radial aspect.  A September 1974 VA X-ray showed that 
the fractured ulna was united in satisfactory position and 
alignment.  The X-ray also showed two calcifications that 
were embedded in the soft tissue anterior to the ulna.  The 
adjacent radius showed no fracture.  The elbow and the wrist 
joint appeared to be intact.  The examiner noted that the 
ulnar scar was tender.   

In a July 1977 decision, the Board determined that the 10 
percent rating for the right forearm assigned in a December 
1953 and later RO rating decisions was clearly and 
unmistakably erroneous for failing to rate the injury to MG 
VIII as severe.  The Board assigned a 30 percent rating 
effective from December 1953.  

A March 1981 report by David Sussman, M.D., reflects that the 
veteran had numbness and poor circulation in his hands, worse 
during cold weather.  The examiner noted that the veteran's 
fingers were cold, purple, and mottled, and suspected 
Raynaud's phenomenon, which was not felt to be related to 
service-connected gunshot wounds.  

A March 1981 VA neurology compensation and pension 
examination report notes complaint of numbness and 
generalized aching in the right forearm with stiffness of the 
fingers.  The veteran felt that his hands had weakened.  The 
examiner noted that the hands and feet had a mottled 
appearance.  Sensation to touching was intact.  Tinel's sign 
was positive at the right wrist.  

In September 1981, the veteran reported severe right arm scar 
pain with poor right arm circulation.  

A February 1982 VA examination report notes that the veteran 
complained of numbness and weakness in the right hand.  X-
rays showed several healed fragments of bone lying adjacent 
to soft tissues in right forearm.  The examination report 
notes a healed fracture deformity of the mid-shaft of the 
right ulna.  Nerve conduction studies suggested bilateral 
carpal tunnel syndrome.  The examiner noted an entrance wound 
scar on the medial side of the arm with minimal scarring 
below the elbow and an exit wound in the lateral side causing 
no particular damage to bone, but damage to MGs VII and VIII.  
There was a heavy callus over the mid-third portion of the 
ulna with slight outward bowing of the shaft, posteriorly.  
The elbow and wrist were normal.  The veteran's grip strength 
was reduced by 25 percent and his reflexes were sluggish.  
Pressure on the volar wrist caused paresthesia, which was 
felt to be carpal tunnel syndrome.  The diagnoses were 
residuals of gunshot wound to right forearm, ulna, damaging 
MGs VII and VIII causing weakness.  A diagnosis of right 
wrist carpal tunnel syndrome was also given.  

In December 1982, the Board denied an increased rating above 
30 percent for residuals of a gunshot wound to the right 
forearm with MG VIII involvement.  

A November 1988 VA orthopedic consultation report notes mild 
atrophy of MG VIII.  A November 1988 VA X-ray showed old 
healed fracture of the right ulna, intact radius, and soft 
tissue calcifications.  There was minimal degenerative 
arthritis involving the distal radius and proximal row of 
carpal bones.

In a March 1989 rating decision, the RO established service 
connection for right median nerve neuropathy.  A 10 percent 
rating was assigned under Diagnostic Code 8515 effective from 
June 1988.  

In May 1989, the veteran claimed that a December 1953 rating 
decision was based on clear and unmistakable error for 
failing to address injury to MG VII.  

In August 1989, the veteran reported increasing weakness and 
pain of the right arm.  He applied for a grant for a car with 
an automatic transmission.  

In May 1991, the veteran requested an increased rating for 
the right arm.  He reported more right forearm and hand 
discomfort, pain, numbness, and sensitivity at the site of 
the wound.  He reported that he frequently dropped things and 
that the right arm became extremely fatigued after even short 
use.  He reported that he was right-handed and that his wife 
wrote his letters because he had trouble writing.  

In July 1991, the veteran forwarded a May 1991 X-ray from St. 
Joseph's Hospital that showed an old healed fracture of the 
distal radius [sic] with no evidence of an acute abnormality 
of the forearm, and a June 1991 nerve conduction study that 
showed early peripheral neuropathy of the right upper 
extremity.  

A January 1992 VA neurology examination report notes that 
deep tendon reflexes were normal and equal at the biceps, 
triceps, and brachioradialis.  There was extensive scarring 
of the right forearm.  Tinel's sign was positive at the right 
elbow and there was tingling at the 4th and 5th digits on the 
right.  Grip strength was felt to be strong but the examiner 
noted probable atrophy of the right thenar eminence.  The 
impression was mild bilateral median nerve and ulnar nerve 
damage on the right.  Also suspected was ligamentous or other 
scarring that might have caused a pronator syndrome 
associated with scar secondary to injury.  For that reason, 
an EMG (electromyogram) and an X-ray were requested.  The EMG 
showed mild median nerve neuropathy.  An orthopedic examiner 
noted a tender scar.  Right elbow range of motion was 0 to 
140 degrees of flexion and extension, 0 to 80 degrees of 
pronation, and 0 to 85 degrees of supination.  Wrist range of 
motion was to 70 degrees of flexion and to 60 degrees of 
extension.  Arm strength was nearly full and grip strength 
was 40 pounds on the right and 68 on the left.  

In a September 1992 rating decision, the RO continued a 30 
percent rating for MG VIII under Diagnostic Code 5308, and 
assigned an increased (20 percent) rating for right arm 
median and ulnar nerve neuropathy under Diagnostic Code 8512 
effective from May 2, 1991.  

In his substantive appeal, filed in May 1993, the veteran 
reported that he had numbness and muscle spasms in the right 
arm that precluded carrying anything, writing, or doing 
household chores.

A July 1993 VA peripheral nerves examination report notes 
that the veteran currently took Flexeril and Anaflex for pain 
as needed.  The examiner noted tenderness of the right 
forearm scars, minimal diffuse muscle wasting, and some 
muscle flabbiness throughout the right forearm.  His right 
(dominant) hand had 40 pounds of grip strength, compared to 
80 pounds on the left.  The right wrist had 70 degrees of 
palmar flexion and 60 degrees of dorsiflexion with 4/5-muscle 
strength.  Sensation to pinprick was slightly diminished 
throughout the right forearm and hand.  A nerve conduction 
study showed mild peripheral neuropathy, mostly involving the 
median and ulnar nerves.  The diagnosis was residuals of 
bullet wound with mild peripheral neuropathy of the right 
forearm.  

In October 1993, the veteran reported that he was trained as 
an office worker and that he could not do such work because 
of the loss of dexterity due to the right forearm.  

In April 1998, the veteran underwent another VA peripheral 
nerves examination.  The examiner noted a tender volar scar 
with chronic forearm and hand pain that radiated to the right 
shoulder and a complaint of some right hand numbness.  There 
was diffuse forearm muscle flabbiness.  The right medial 
forearm measured 1/8-inch smaller circumference than the 
left.  The examiner noted hypertrophic changes of the right 
olecranon.  Painless active range of motion of the right 
elbow was to 135 degrees of forward flexion and backward 
extension, 80 degrees of pronation, 85 degrees of supination.  
Kinetic testing of the right wrist was slightly positive.  
Sensation to pinprick was slightly diminished but full to 
vibration.  There was no apparent incoordination of fine 
movements of the right hand.  Nerve conduction study and EMG 
of the right forearm were within normal limits in the ulnar, 
motor, and sensory nerves of the right upper extremity, but 
median motor nerve neuropathy was shown.  The assessments 
were residuals of gunshot wound; suspected early median 
neuropathy of the right forearm; and, traumatic degenerative 
joint disease of the right elbow.  

The April 1998 examiner noted that November 1988 X-rays 
showed minimal degenerative arthritis involving the distal 
radius and the proximal row of carpal bones and an old healed 
ulna fracture.  In an addendum, the examiner noted grip 
strength of 35 pounds on the right and 45 pounds on the left.  

In February 1999, the veteran reported that his right arm 
disability was worsening.  He reported that he had difficulty 
with such tasks as combing his hair and putting on a coat.  

The veteran underwent another VA peripheral nerves 
examination in October 2000.  The examiner noted that the 
missile had entered the right ventral medial aspect of the 
arm, fractured the ulna, and exited at the mid-posterior 
medial aspect of the forearm.  He currently had chronic right 
arm pain radiating to the shoulder, worse in cold weather.  
He also had numbness of the right forearm wrist and hand and 
right hand weakness.  Both the entry wound and exit wound 
scars were tender to palpation.  Active range of motion of 
the right elbow was from 0 to 135 degrees.  There was a mild 
hypertrophic bony change of the olecranon.  The right elbow 
rotated to 80 degrees of pronation and to 80 degrees of 
supination.  The right wrist flexed to 60 degrees and 
extended to 50 degrees.  Sensation to pinprick was normal in 
ulnar nerve distribution and slightly diminished in forearm 
and hand median nerve distribution.  Tinel's test was 
positive at the right wrist, but not at the elbow.  Hand 
grasp strength was diminished on the right.  The examiner 
noted that previous nerve conduction studies showed both 
motor and sensory median nerve pathology with normal ulnar 
nerve.  The impression was residuals of gunshot wound of the 
right forearm with ulnar fractures and mild right median 
nerve neuropathy.  

In April 2001, the RO sent a letter to the veteran that 
notified him of VA's duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA), which is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).

In May 2001, the veteran underwent a VA joints examination.  
The examiner noted a review of the claims file and made note 
of the veteran's complaints of right forearm pain, numbness, 
and weakness.  The examiner noted only one forearm scar, but 
did note that scar to be tender.  The examiner felt that any 
diffuse muscle flabbiness of the right forearm was no greater 
than the left forearm displayed.  Active range of motion of 
the right elbow was from 0 to 135 degrees.  Mild hypertrophic 
change in the right olecranon was noted.  The right elbow 
rotated to 80 degrees of pronation and to 80 degrees of 
supination and right elbow strength was good.  The right 
wrist flexed to 60 degrees and extended to 50 degrees.  Ulnar 
(outward) deviation was to 25 degrees and radial (inward) 
deviation was to 20 degrees.  Right wrist strength was 4/5.  
Sensation to pinprick was normal in ulnar nerve distribution 
and slightly diminished in median nerve distribution below 
the wrist.  Tinel's test was negative.  Hand grasp strength 
was diminished on the right.  The examiner felt that the 
right elbow and wrist had full function, full strength, full 
range of motion, and no fatigue or incoordination on use.  
The examiner felt that any reduced grip strength was presumed 
to be due to right carpal tunnel syndrome, which was not felt 
to be related to residuals of the gunshot wound.  

In August 2001, the RO receive private medical records from 
Michael Perilstein, M.D.  A February 1999 report notes 
increasing limitation of motion of the right shoulder and 
capsulitis, treated with an injection.  In August 1999, the 
veteran received an injection in the right epicondyle.  An 
August 2000 report notes full range of motion at the elbows, 
wrists, and hands.  

In September 2001, the RO sent another development letter to 
the veteran that notified him of VA's duty to assist under 
the VCAA. 

In a January 2002 SSOC, the RO continued a 20 percent rating 
for right median and ulnar neuropathy, continued a 30 percent 
rating for damage to MG VIII, and assigned a separate 10 
percent rating for a tender gunshot wound scar of the right 
forearm, effective from May 2, 1991. 

In February 2002, the veteran responded to the September 2001 
RO letter by noting that the tests that he underwent could 
not have shown such additional impairments as a tendency to 
drop objects and that the right arm tended to become 
extremely tired, tended to spasm, and tended to become numb. 


II.  Legal Analysis

During the pendency of this appeal the VCAA was signed into 
law. Regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Court has held that when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran in this case has been notified as to the laws and 
regulations governing the evaluation of residuals of a right 
arm gunshot wound.  He has, by information letters, rating 
actions, a statement of the case and supplemental statements 
of the case, been advised of the evidence considered in 
connection with his claims, and what evidence that is 
potentially probative or not probative of the claims.  See 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)(1), (e)).  The RO has 
attempted to obtain, and has associated with the claims file, 
all pertinent service records, VA medical records, and the 
private medical records identified by the veteran.  By 
letters dated in April 2001 and September 2001, the RO 
notified the veteran of the provisions of the VCAA and its 
potential impact on his claims, allowing him an additional 
period of time in which to present evidence and/or argument 
in support of the appeal.  In February 2002, the veteran 
responded to those letters.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding these claims 
without first affording the RO an opportunity to consider the 
claims anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specific to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the claims.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Concerning the service-connected right arm scar, where the 
veteran has appealed the initial rating assigned after 
service connection is established, the Board must consider 
the initial rating, and, if indicated, the propriety of a 
staged rating from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001); see 
also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 
(2001).  

The rating criteria for muscle group injuries were changed, 
effective July 3, 1997, during the pendency of the veteran's 
appeal.  See 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301- 
5329 (38 C.F.R. §§ 4.47-4.54, 4.72 were removed and 
reserved).  The defined purpose of these changes was to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  See 62 Fed. Reg. No. 106, 30235-30237.

Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors: the velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 
4.52, 4.53, 4.54, 4.56 (effective prior to July 3, 1997); 
38 C.F.R. § 4.56 (effective July 3, 1997).

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved, 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.72 (effective prior to July 3, 1997); 38 C.F.R. 
§ 4.56(a) (effective July 3, 1997).

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 
(1) Slight disability of muscles-(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) 
above.
(III) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles-(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  
(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
or symptoms of muscle disability as defined in paragraph (c) 
above, particularly lowered threshold of fatigue after 
average use, affecting the particular function controlled by 
the injured muscles.
(III) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side. 
.  No impairment of function or metallic fragments retained 
in muscle tissue.

(3) Moderately severe disability of muscles-(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) above, and, if present, evidence of 
inability to keep up with work requirements.  
(III) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(4) Severe disability of muscles-(i) Type of injury.  
Through and through or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) above, worse than those shown for moderately 
severe muscle injuries and, if present, evidence of inability 
to keep up with work requirements.  
(III) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability.
(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  
(C) Diminished muscle excitability to pulsed electrical 
current in electro-diagnostic tests.
(D) Visible or measurable atrophy.
(E) Adaptive contraction of an opposite muscle group.
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

38 C.F.R. § 4.56(d) (effective prior to and as of July 3, 
1997).

The muscles of Muscle Group VIII, rated under Diagnostic Code 
5308, extend the wrist, fingers, and thumb and include 
extensors of carpus, fingers and thumb; supinator.  Under 
Diagnostic Code 5308, a 30 percent rating is warranted for 
muscle injury that is severe if affecting the dominant side, 
and 20 percent if affecting the non-dominant side.  For 
moderately severe muscle injury, a 20 percent rating is 
warranted for either side.  For muscle injury that is 
moderate, a 10 percent rating is warranted for either side, 
and a non-compensable rating is warranted for slight muscle 
injury to either side.  38 C.F.R. § 4.73, Diagnostic Code 
5308 (effective prior to and as of July 3, 1997).  The 
evidence is consistent in showing the veteran to be right-
handed, thus, his service-connected wound affects the 
dominant hand.

Because the missile, a machine-gun bullet of unknown velocity 
and size, caused an open, comminuted fracture of the medial 
right ulna with muscle damage, a rating for severe muscle 
disability has been assigned in accordance with 38 C.F.R. 
§ 4.72 (effective prior to July 3, 1977) and 38 C.F.R. 
§ 4.56(a) (effective July 3, 1977).  SMRs indicate that the 
veteran was hospitalized for 5 months with gunshot wounds to 
the lumbar back and right arm.  Other objective evidence of a 
severe muscle injury, such as X-ray evidence of two scattered 
densities, some diminished excitability to electrical 
current, and measurable atrophy of muscle has been submitted.  
Therefore, this muscle injury must, and has been, classified 
as severe.  

The regulation cautions against assuming too quickly that 
only one muscle group has been damaged.  See 38 C.F.R. § 4.72 
(prior to July 3, 1997).  Although consistently characterized 
as an injury to MG VIII prior to 1982, a VA examiner found 
that the bullet also injured the muscles of MG VII.  See 
February 1982 VA examination report.  No other examiner has 
refuted that finding.  MG VII includes those muscles that 
oppose the movement of the joints controlled by MG VIII and 
are therefore anatomically closely situated to the muscles of 
MG VIII.  See Diagnostic Codes 5307, 5308.  Thus, because 
there is medical evidence of damage to MG VII, it must be 
included in the rating assigned. 

According to 38 C.F.R. § 4.55(a) (effective prior to July 3, 
1997), compensable muscle group injuries that are in the same 
anatomical region, such as the forearm and hand, will not be 
combined.  Instead, the rating for the major group will be 
elevated one level.  The revised provisions provide that two 
ratings may be combined but must result in a lower rating 
than for unfavorable ankylosis of that joint.  38 C.F.R. 
§ 4.55(d).  The Board notes that the rating for unfavorable 
ankylosis of the dominant wrist is 50 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (2001).  

Because the criteria for severe muscle injury are met, and a 
severe injury to MG VII warrants a 40 percent rating, it 
would be to the veteran's advantage to assign the 40 percent 
rating for severe damage to MG VII rather than the 30 percent 
rating for MG VIII.  Therefore, the Board will re-
characterize the right forearm muscle injury as a severe 
injury to MG VII and will assign a 40 percent rating under 
Diagnostic Code 5307.  This 40 percent rating is the highest 
rating available under Diagnostic Code 5307 and therefore 
cannot be elevated one level for MG VIII.  Moreover, because 
the right wrist and fingers have nearly full strength, 
motion, and function (even taking pain into account), the 
Board does not find greater than 40 percent disability due to 
right forearm muscle injury.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (where the Court found the Board's 
determination of a rating for MG VIII to be plausible after 
having considered all functional loss due to the injury).  
Because this rating is based on medical evidence that has 
been of record during the entire appeal period, the rating 
should be made effective no later than the date that the RO 
received the veteran's claim for an increased rating.

The Board next addresses the evaluation of the veteran's 
peripheral neuropathy of the right forearm.  A 20 percent 
rating is in effect under Diagnostic Code 8512.  See January 
2002 SSOC.  

Under Diagnostic Code 8512, a 70 percent evaluation is 
warranted for complete paralysis with all intrinsic muscles 
of hand and some or all of flexors or wrist and fingers 
paralyzed (substantial loss of use of hand) (dominant side).  
A 50 percent rating is warranted for incomplete severe 
paralysis.  A 40 percent rating is warranted for incomplete 
paralysis that is moderate in degree.  A 20 percent rating is 
warranted for incomplete paralysis that is mild.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8512 (effective prior to and on 
July 3, 1997).  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. 38 C.F.R. § 4.124a (effective prior to and on July 3, 
1997).  The rating schedule does not provide definitive 
guidelines for assigning a disability rating of "mild" as 
opposed to "moderate" sensory paralysis.  Therefore, the 
Board must take all factors into consideration in making this 
assessment and also bear in mind additional rules against 
pyramiding.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(g) (effective prior to July 3, 1997); 38 C.F.R. 
§ 4.55(a) (effective July 3, 1997).  In this case, motor 
impairment of the hand and fingers has already been rated 
under damage to MGs VII and VIII.  Therefore, no additional 
evaluation can be assigned for nerve paralysis affecting 
motor impairment, including strength and coordination, of the 
wrist, hand, or digits.  However, sensory paralysis is not 
motor paralysis and has not been included in the ratings 
assigned for MGs VII and VIII.  Therefore, a separate 
disability rating may be assigned for sensory paralysis.  

Numbness of the right hand was first noted in clinical 
records in the early 1980s.  In April 1998, an examiner found 
slightly diminished sensation to pinprick, but none to 
vibration.  EMG showed sensory nerves of the right upper 
extremity to be within normal limits, the only peripheral 
neuropathy was motor neuropathy.  Notwithstanding that 
report, in October 2000, an examiner noted that previous 
nerve conduction studies showed both motor and sensory median 
nerve pathology.  The veteran reported right forearm numbness 
during that evaluation.  At various times, he has also 
reported right forearm and hand pain, and pain radiating to 
the shoulder.  Comparing these symptoms of sensory 
disturbance of the right forearm, hand, and fingers to the 
criteria of Diagnostic Code 8512, the Board finds that at 
most, the criteria for mild sensory paralysis are more 
closely approximated.  The chief reason for not finding 
moderate sensory paralysis is the minimal findings, such as 
an examiner's specific finding that no deficit to vibratory 
stimulus was shown.  Thus, the Board finds that the 
peripheral neuropathy does not more nearly approximate the 
criteria for moderate sensory paralysis, and the claim for a 
rating higher than 20 percent is hereby denied.  

Turning to the rating for tender service-connected scars of 
the right forearm, the evidence indicates that a bullet 
caused entry and exit wounds, both of which have healed and 
formed scar tissue.  In May 1991, the veteran reported 
sensitivity at the site of his wounds.  In January 1992, an 
examiner suspected that a ligamentous or other scarring might 
have caused a pronator syndrome (Pronator syndrome is an 
entrapment neuropathy causing pain in the forearm and 
weakness or sensory deficits in the radial aspect of the 
hand, Dorland's Illustrated Medical Dictionary 1638 (28th ed. 
1994)).  In April 1998, a tender scar was noted.  In October 
2000, a VA examiner carefully noted the path of the bullet, 
the entry and exit wounds, and found that both wound scars 
were tender.  Weakness and pain associated with possible 
pronator syndrome has been considered in the rating assigned 
for injury for MGs VII and VIII, and no other functional 
impairment attributed to scars has been noted.  The veteran 
has not argued, nor does the evidence suggest, that any scar 
is ulcerated, poorly nourished, or disfiguring.  

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  Scars, other than those 
characterized as disfiguring, poorly nourished, subject to 
repeated ulceration, tender, or painful, or burn scars are to 
be rated on limitation of function of the part affected under 
Code 7805.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001).  ).

Comparing the scar symptoms to the above rating criteria, the 
Board notes that any functional impairment, i.e., forearm 
weakness and sensory deficits has already been considered 
under other diagnostic codes.  A compensable rating has 
already been assigned for one scar.  Therefore, the only 
symptom not previously rated is scar pain of the second right 
forearm scar.  See October 2000 VA examination report.  
Previous rating decisions do not clearly indicate whether the 
compensably rated tender scar represents the entry wound or 
the exit wound.  The Board finds, however, that regardless of 
this ambiguity, the requirements for compensable ratings for 
both the entry and exit wound scars are met.  The Board 
therefore establishes a separate 10 percent rating for a 
second service-connected scar of the right forearm that has 
been tender during the entire appeal period. 

38 C.F.R. § 3.321(b) (2001) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the veteran has essentially alleged that marked 
interference with employment due to service-connected 
disability has created an exceptional or unusual 
circumstance.  Inasmuch as a claim for TDIU has been referred 
to the RO for consideration along with other service-
connected claims, the Board need not discuss this issue 
further at this time.  See Shipwash, 8 Vet. App. at 227.  See 
also VAOPGCPREC. 6-96. 


ORDER

1.  A service-connected injury to MG VIII, previously rated 
as 30 percent disabling, is recharacterized as an injury to 
MG VII and a 40 percent rating is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 

2.  An increased rating for right median and ulnar neuropathy 
is denied. 

3.  An increased rating for a right forearm scar rated as 10 
percent disabling, is denied. 

4.  A separate 10 percent rating for a previously unrated 
right forearm scar is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

Concerning the claim of entitlement to service connection for 
hearing loss, the Board notes that a timely notice of 
disagreement has been filed and that no statement of the case 
has been issued concerning that issue.  The Court has held 
that an unprocessed notice of disagreement should be 
remanded, rather than referred, to the RO.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  Accordingly, this issue is 
remanded for the following action:

The RO should issue a statement of the 
case with respect to the denial of 
service connection for hearing loss.  The 
veteran should be informed that, under 
38 C.F.R. § 20.302 (as amended by 66 Fed. 
Reg. 50,318-19), he has 60 days from the 
date of mailing of the statement of the 
case to file a substantive appeal or a 
request for an extension of time to do 
so.

Thereafter, if a substantive appeal has been filed, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

